PER CURIAM.
CSB Realty, Inc., mortgagee, Capital Bank and Cap Coral, Inc., purchasers at foreclosure sale, appeal an order confirming the redemption of property by mortgagor Euro-building Corporation and satisfaction of foreclosure judgment. We reverse.
The trial court entered the order permitting redemption of the property for the high bid at foreclosure sale; the bid amount was less than the mortgage debt. The mortgagee and purchasers contend that the trial court erred in permitting the mortgagor to redeem the property at that low price. The mortgagor suggests that the judgment be affirmed, but cites no authority in support of its proposition that it may redeem the property for the amount of the foreclosure sale bid.
We agree with the Fourth District’s holding in Sun First Nat’l Bank of Orlando v. R.G.C., 348 So.2d 620 (Fla. 4th DCA 1977), that a mortgagor does not have an absolute right to redeem its property for the foreclosure sale bid. Although the mortgagor holds a right to redeem the property prior to foreclosure sale, Marriott v. Schul-*1276theis, 553 So.2d 1316, 1317 (Fla. 3d DCA 1989); § 45.031(1), Fla.Stat. (1991), it is well-settled law that the mortgagor must pay the mortgage debt.1 CCC Properties, Inc. v. Kane, 582 So.2d 159, 161 (Fla. 4th DCA 1991); Engels v. Valdesuso, 497 So.2d 698, 699 n. 1 (Fla. 3d DCA 1986); R.G.C., 348 So.2d at 621; 59 C.J.S. Mortgages § 848 (1949); cf. Perez v. Kossow, 602 So.2d 1372 (Fla. 3d DCA 1992) (mortgagor not entitled to redeem property for amount less than mortgage debt and costs due to incorrect calculation by clerk). The trial court erred in entering the order under review. Accordingly, we reverse and remand for further proceedings consistent with this opinion.
Reversed and remanded.

. We note that chapter 93-250, § 2 at 1915, Laws of Fla., effective Oct. 1, 1993, creates section 45.0315, which provides, in part, that "the mortgagor ... may cure the mortgagor’s indebtedness and prevent a foreclosure sale by paying the amount of moneys specified in the judgment ... of foreclosure_ Otherwise, there is no right of redemption.”